J-S34016-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: B.M., MINOR               IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: R.M., NATURAL FATHER               No. 2131 MDA 2015


           Appeal from the Decree entered November 23, 2015,
        in the Court of Common Pleas of Luzerne County, Orphans’
                           Court, at No: A-8354

IN THE INTEREST OF: R.M., MINOR               IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: R.M., NATURAL FATHER               No. 2132 MDA 2015


           Appeal from the Decree entered November 23, 2015,
        in the Court of Common Pleas of Luzerne County, Orphans’
                           Court, at No: A-8356

IN THE INTEREST OF: M.M., MINOR               IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: R.M., NATURAL FATHER               No. 2133 MDA 2015


           Appeal from the Decree entered November 23, 2015,
        in the Court of Common Pleas of Luzerne County, Orphans’
                           Court, at No: A-8355

BEFORE: PANELLA, STABILE, and JENKINS, JJ.

MEMORANDUM BY STABILE, J.:                           FILED MAY 20, 2016

     R.M. (“Father”) appeals from the decrees entered November 23, 2015,

in the Court of Common Pleas of Luzerne County, which involuntarily

terminated his parental rights to his minor daughters, M.M., born in July of
J-S34016-16


2009, R.M., born in January of 2012, and B.M., born in November of 2013

(collectively, “the Children”).1 After careful review, we affirm.

      The Children were placed in foster care on September 17, 2014, after

Luzerne County Children and Youth Services (“CYS”) received a referral

indicating that Father and Mother were residing with the Children in a hotel

room, and engaging in drug use. N.T., 11/19/15, at 22-23, 36. In addition,

the referral indicated that the conditions in the hotel room were unfit for the

Children, and that the Children were not being attended to appropriately.

Id.   When a CYS caseworker arrived at the hotel room with police

assistance, Father and the Children fled through a window and hid in the

woods, where they were later discovered. Id. at 23, 36. The Children were

subsequently interviewed, and confirmed that there had been drug use in

the hotel room. Id. at 37.

      On September 25, 2015, CYS filed petitions to terminate Father’s

parental rights to the Children involuntarily. A termination hearing was held

on November 19, 2015, during which the orphans’ court heard the testimony

of CYS caseworker, Cathy Stamets, and Father. Following the hearing, on

November 23, 2015, the court entered its decrees terminating Father’s

parental rights. Father timely filed notices of appeal on December 8, 2015,

along with concise statements of errors complained of on appeal.


1
  The Children’s mother, N.H. (“Mother”), relinquished her parental rights
voluntarily. Mother has not filed a brief in connection with this appeal, nor
has she filed her own separate appeal.


                                      -2-
J-S34016-16


     Father now raises the following issue for our review.       “Whether the

[orphans’] court erred in finding that [CYS] met its burden to prove the

elements of termination with respect to 23 Pa. C.S.A. §§ 2511(a)(1) and

2511(b), through clear and convincing evidence?”          Father’s brief at 3

(unnecessary capitalization omitted).2

     We consider Father’s claim mindful of our well-settled standard of

review.

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely
     because the record would support a different result. We have
     previously emphasized our deference to trial courts that often
     have first-hand observations of the parties spanning multiple
     hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

2
  While Father purports to challenge the termination of his parental rights
pursuant to Section 2511(b), Father makes no effort to discuss Section
2511(b) in the argument section of his brief. Thus, Father has waived any
challenge to Section 2511(b), and we address Section 2511(a)(1) only. See
In re Adoption of R.K.Y., 72 A.3d 669, 679 n.4 (Pa. Super. 2013), appeal
denied, 76 A.3d 540 (Pa. 2013) (declining to address Section 2511(b) where
the appellant did not make an argument concerning that section); In re
W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011), appeal denied, 24 A.3d 364
(Pa. 2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010))
(“‘[W]here an appellate brief fails to provide any discussion of a claim with
citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”’).
                                     -3-
J-S34016-16


      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to Sections 2511(a)(1) and (b), which provide as follows.

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

                                     ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be

                                    -4-
J-S34016-16


      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      To meet the requirements of Section 2511(a)(1), “the moving party

must produce clear and convincing evidence of conduct, sustained for at

least the six months prior to the filing of the termination petition, which

reveals a settled intent to relinquish parental claim to a child or a refusal or

failure to perform parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa.

Super. 2008) (citing In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa.

Super. 2006)). The court must then consider “the parent’s explanation for

his or her conduct” and “the post-abandonment contact between parent and

child” before moving on to analyze Section 2511(b).       Id.   (quoting In re

Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998)).

      This Court has explained that a parent does not perform his or her

parental duties by displaying a “merely passive interest in the development

of the child.” In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal

denied, 872 A.2d 1200 (Pa. 2005) (quoting In re C.M.S., 832 A.2d 457, 462

(Pa. Super. 2003), appeal denied, 859 A.2d 767 (Pa. 2004)).             Rather,

“[p]arental duty requires that the parent act affirmatively with good faith

interest and effort, and not yield to every problem, in order to maintain the

parent-child relationship to the best of his or her ability, even in difficult

circumstances.” Id. (citation omitted).


                                     -5-
J-S34016-16


      Instantly, the orphans’ court found that Father has not attended a visit

or had any other contact with the Children since March 6, 2015. Orphans’

Court Opinion, 1/16/2016, at 2. The court emphasized that Father failed to

send the Children gifts, cards, or letters, and that Father failed to make any

other efforts to communicate with the Children indirectly.        Id. at 5.   The

court concluded that Father did not present a reasonable explanation for this

lack of contact during the termination hearing. Id. at 7.

      Father argues that he has been unable to visit with the Children

because he moved to Wilkes-Barre, and because CYS has been unwilling to

move his visits from the Hazelton office of CYS to the Wilkes-Barre office of

CYS. Father’s brief at 8. Father insists that he does not own a vehicle, and

that it “defies logic” that he should be required to visit the Children in

Hazelton when he lives in Wilkes-Barre.         Id. at 8-9.     Father offers no

explanation for his failure to send the Children gifts, cards, or letters.

      After a thorough review of the record in this matter, we conclude that

the orphans’ court did not abuse its discretion.        During the termination

hearing, CYS caseworker, Cathy Stamets, testified that Father was offered

visits with the Children once per week at the Hazelton office of CYS. N.T.,

11/19/2015, at 24. Father last attended a visit with the Children on March

6, 2015. Id. at 25, 38. Ms. Stamets explained that a van went to pick up

Father at his residence on the days that he was offered visits, and that, after

March 6, 2015, the van driver discovered that Father was no longer living at

his previous home. Id. at 24-25, 38. CYS did not know where Father had

                                      -6-
J-S34016-16


moved, and Father’s whereabouts remained unknown until approximately

September or October of 2015, when Father’s brother informed CYS that

Father was working at a local restaurant. Id. at 38-40. Ms. Stamets was

not aware of Father making any attempts to contact CYS during the time

that his whereabouts were unknown. Id. at 40.

      Ms. Stamets further testified that Father did not have any indirect

contact with the Children during the six months prior to the filing of the

termination petitions on September 25, 2015.           Father did not provide

financial support for the Children, did not send gifts to the Children, and did

not send the Children cards or letters. Id. at 25-26. Father did not contact

CYS and inquire as to the well-being of the Children, nor did he attend any

medical or educational appointments. Id. at 26-27.

      Father testified that he contacted CYS after leaving his previous

residence, and asked that his visits with the Children be moved to the CYS

office in Wilkes-Barre. Id. at 46-47, 54-55. However, according to Father,

CYS did not permit his visits to be moved.       Id.   Father claimed that he

continued to call CYS and leave messages, but no one called him back. Id.

at 48.   Father stated that he does not have transportation, and that he

would not have missed any visits if the visits were moved to Wilkes-Barre.

Id. at 49-50. Father acknowledged that he did not send any letters to the

Children, but he insisted that CYS did not inform him that he could send

letters. Id. at 58.



                                     -7-
J-S34016-16


          Thus, the record confirms that Father has refused or failed to perform

parental duties for a period of at least six months prior to filing of the

termination petitions on September 25, 2015. While Father testified that he

contacted CYS after leaving his prior residence, the orphans’ court was free

to reject Father’s testimony, and to accept the testimony of Ms. Stamets

that Father did not make contact with CYS, and that CYS did not know where

he was. Moreover, Father did not testify that he made any other efforts at

contacting the Children during the relevant six months.3        Father failed to

display even a passive interest in the Children, and he is not entitled to

relief.

          Accordingly, because we conclude that the orphans’ court did not

abuse its discretion by terminating Father’s parental rights involuntarily, we

affirm the decrees of the orphans’ court.

     Decrees affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/20/2016




3
 At best, Father testified that he went to the school of one of the Children to
“watch her Halloween thing.” See N.T., 11/19/2015, at 49, 56. This event
presumably would have occurred in late October, and was therefore well
outside of the critical six-month period.
                                       -8-